DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites the limitation "the moveable" in the 2nd to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 17 and 18 are rendered indefinite for depending from claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,036,660 to Aronne (“Aronne”).
Regarding claims 1-3, 12, 16, 19 and 20, Arrone discloses an output device (Fig. 1) and method of using comprising: 
a housing 28 defining a chamber 56; 
a movable member 50 comprising a firing pin 54 disposed within the chamber; 
an initiation actuator 32 disposed within the chamber, aligned with the firing pin, and disposed on a first side of the firing pin (the upper side, Fig. 1); 
a primer 16 for a ballistic combustion system coupled with the housing, aligned with firing pin, and disposed on an opposite second side of the firing pin (the lower side, Fig. 1); and 
an initiation fluid port 82 extending through the housing and to the chamber 56 on the first side of the firing pin; 
wherein the firing pin 54 is configured to undergo activation movement within the chamber to produce an output; 
wherein the output device is configured such that the activation movement of the firing pin provides an initiating impact force to the primer (3:50-55); 
wherein the output device is configured such that the activation movement of the firing pin can be initiated in response to different types, separately, of input (3:57-66); and wherein the different types of input comprise exertion of a mechanical force on the moveable member by the initiation actuator having a first actuation configuration (2:65-3:17) and fluid pressurization of the chamber through the initiation fluid port having a second actuation configuration (3:18-56).
Regarding claims 2 and 12, Arrone further discloses wherein the first actuation configuration comprises a mechanical release 20, and wherein the second actuation configuration comprises a pressurization section (comprising ports 84) of the chamber operatively connected with the movable member 50.
Regarding claim 4, Arrone further discloses a sear pin 44 coupled to the firing pin 54, wherein the output device is configured such that exertion of a mechanical force on the sear pin results in the activation movement of the firing pin (2:57-3:17).
Regarding claims 5, 13 and 14, Arrone further discloses a piston 30 disposed within the chamber 56 between the sear pin 44 and the firing pin 54, and a spacer 45 disposed between the piston and the firing pin, wherein an annular chamber (annotated below) is defined between the spacer 45 and the housing 28, wherein the fluid inlet port 82 is directly open to the annular chamber.

    PNG
    media_image1.png
    657
    429
    media_image1.png
    Greyscale

Regarding claims 6 and 17, Arrone further discloses wherein the sear pin 44 is releasably coupled (by way of 41) to the piston 30.
Regarding claims 7 and 18, Arrone further discloses a biasing member coil spring 26 disposed around a shaft portion of the piston 30, wherein the coil spring is retained between a piston head 32 of the piston and a shoulder 36 of the housing 28.
Regarding claim 8, Arrone further discloses wherein compression of the coil spring in a first direction, in response to the mechanical force on the sear pin, and subsequent expansion of the coil spring in a second direction opposite the first direction produces the activation movement (2:65-3:17).
Regarding claim 10, Arrone further discloses wherein the output device is configured to release the sear pin 44 from the piston 30 in response to a predetermined threshold linear translation, thereby causing the subsequent expansion of the coil spring to propel the piston toward the firing pin to produce the activation movement (2:65-3:17).
Regarding claims 11 and 15, Arrone further discloses wherein the firing pin 54 is retained in place using a shear pin 51, wherein in response to the piston impacting the firing pin the shear pin is configured to break to allow for the activation movement of the firing pin (2:57-3:17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arrone as applied to claim 8 above, and further in view of US 3,277,785 to Clayton (“Clayton”).
Regarding claim 9, Arrone is silent regarding a sleeve disposed around the shaft portion of the piston, wherein the sleeve is configured to extend between and abut the shoulder of the housing and the piston head of the piston to limit the extent of travel of the piston in the first direction in order to limit the compression of the coil spring.  However, Clayton discloses an apparatus in the same field of endeavor (Figs. 5-7) comprising a sleeve S disposed around a shaft portion 33 of a piston P, wherein the sleeve S is configured to extend between and abut a shoulder 23 of a housing H and a piston head 34 of the piston P to limit the extent of travel of the piston P in the first direction (upward) in order to limit the compression of a coil spring 30. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Arrone to have a sleeve as claimed, as taught by Clayton, in order to limit translation of the piston within the housing.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641